Name: Commission Implementing Regulation (EU) 2018/139 of 29 January 2018 amending Regulation (EC) No 1033/2006 as regards references to ICAO provisions (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: communications;  technology and technical regulations;  air and space transport;  transport policy;  United Nations
 Date Published: nan

 30.1.2018 EN Official Journal of the European Union L 25/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/139 of 29 January 2018 amending Regulation (EC) No 1033/2006 as regards references to ICAO provisions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European air traffic management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, After consulting the Single Sky Committee, Whereas: (1) Point (16) of Article 2(2) of Commission Regulation (EC) No 1033/2006 (2) refers to definitions laid down in Volume 1 of the International Civil Aviation Organisation (ICAO) Procedures for Air Navigation Services  Aircraft Operations (PANS-OPS, Doc 8168) and more specifically to its fifth edition of 2006 incorporating Amendment No 6. On 10 November 2016, the ICAO amended Doc 8168, incorporating Amendment No 7. (2) Point 2 of the Annex to Regulation (EC) No 1033/2006 refers to provisions laid down in the ICAO Procedures for Navigation Services  Air Traffic Management (PANS-ATM, Doc 4444), and more specifically to the 15th edition of 2007 incorporating Amendment No 6. On 10 November 2016, the ICAO amended Doc 4444, incorporating Amendment No 7A. (3) The references in Regulation (EC) No 1033/2006 to Doc 8168 and Doc 4444 should be updated to enable the Member States to meet their international legal obligations and to ensure consistency with the ICAO's international regulatory framework. (4) Regulation (EC) No 1033/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1033/2006 is amended as follows: (1) in Article 2(2), point 16 is replaced by the following: 16. terminal area procedures means the standard instrument departures and the standard instrument arrivals as defined in the ICAO procedures for Air Navigation Services  Aircraft Operations (PANS-OPS, Doc 8168  Volume 1  fifth edition  2006, incorporating all amendments up to No 7); (2) in the Annex, point 2 is replaced by the following: 2. Chapter 4, Section 4.4 (Flight plans) and Chapter 11, Paragraph 11.4.2.2 (Movement messages) of ICAO PANS-ATM Doc. 4444 (16th Edition  2016 incorporating all amendments up to No 7A). Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 26. (2) Commission Regulation (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky (OJ L 186, 7.7.2006, p. 46).